Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
BETWEEN
SYNERGETICS USA, INC. AND JASON STROISCH
     This Change in Control Agreement (this “Agreement”) is made and entered
into effective as of August 1, 2010, by and between Jason Stroisch, an
individual (the “Executive”), and Synergetics USA, Inc., a Delaware corporation
(the “Company”).
W I T N E S S E T H
     WHEREAS the Company’s Board of Directors (the “Board”) has determined that
it is essential and in the best interests of the Company and its shareholders to
retain the services of the Executive in the event of a threat or occurrence of a
Change in Control of the Company;
     WHEREAS, in order to induce the Executive to remain in the employ of the
Company in the event of a threat or the occurrence of a Change in Control, the
Company desires to provide the Executive with certain benefits in the event his
or his employment is terminated as a result of, or in connection with, a Change
in Control; and
     WHEREAS the Executive is willing to accept the inducement as a benefit of
his employment with the Company subject to the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings specified below.
     “Standard Compensation Due” shall mean a sum that includes all amounts, if
any, earned or accrued by Executive through the employment termination date as a
result of and arising from his employment by the Company, such amounts having
been earned or accrued in accordance with standard policies and practices of the
Company, yet not paid as of the termination date, including, as appropriate,
(i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Company, (iii) vacation pay,
(iv) bonuses and incentive compensation, and (v) all other amounts to which the
Executive is entitled under any compensation or benefit plan of the Company.
Under the bonus and incentive policy and practice that is current as of the
effective date hereof, which is subject to change in the sole discretion of the
Company, no bonus or incentive payment is due or payable until after being
awarded by the Board, which award is made in the sole discretion of the Board
and only for eligible employees employed as of the last day of the fiscal year.
For purposes of any termination pursuant to Section 3.1.2, however, Standard
Compensation Due shall include a bonus and incentive compensation amount
determined by the Board under the Company’s policies and practices as of the
fiscal year in which a Termination Without Cause (as defined below) occurs,
which bonus and incentive amount shall be pro rated to reflect the portion of
such fiscal year during which Executive was employed by the Company, such that
the award of bonus and incentive compensation shall not be conditioned upon
Executive’s employment by Company on the last day of the fiscal year.

 



--------------------------------------------------------------------------------



 



     “Cause” shall mean as follows: A termination of employment is for “Cause”
if the Executive has been convicted of a felony or a felony prosecution has been
brought against the Executive, or if the termination is evidenced by a
resolution adopted in good faith by at least two-thirds (2/3) of the Board
(excluding Executive, if a Board member) finding that the Executive
(i) intentionally or by gross negligence failed substantially to perform any of
his reasonably assigned duties with the Company (other than a failure resulting
from the Executive’s incapacity due to physical or mental illness or because of
a Change in Control), including a failure to abide by his duty of loyalty or
confidentiality or a breach of his duty with regard to non-competition or
non-solicitation, or (ii) intentionally or by gross negligence engaged in
illegal conduct or gross misconduct (including by omission) that results in or
is expected by the Board is likely to result in material economic harm or other
detrimental effect to the Company, directly or indirectly, including: (a) any
embezzlement or misappropriation of Company property, (b) any act of dishonesty
performed within his employment, (c) the possession, distribution or use of
illegal substances, (d) any act or omission that endangers or is likely to
endanger the health or safety of another employee, or (e) any act or omission
that has or could have a material detrimental effect on the Company’s reputation
or business; provided, however, that (A) if a felony prosecution is dismissed by
the prosecution or results in a judgment of acquittal, then, a termination
arising from such prosecution shall thereafter no longer be deemed to have been
for Cause and the Executive shall be entitled to all the benefits provided by
Section 3.1.2 and 3.1.3 hereof, as appropriate; and (B) no termination shall be
for Cause as set forth in clause (i) or (ii) above unless (x) the failure of
substantial performance or the illegal or gross misconduct continues or is not
remedied to the satisfaction of the Board during a period of seven (7) days
after delivery to the Executive of a written demand for substantial performance
going forward and the performance of any remedial action that shall satisfy the
Board, if any, such demand specifying the manner in which the Executive has
failed substantially to perform or the illegal conduct or gross misconduct
undertaken, and (y) the Executive has been provided an opportunity to be heard
by the Board (with the assistance of the Executive’s counsel if the Executive so
desires).
     “Change in Control” shall mean:
     (i) The acquisition by any Person (other than (A) any employee benefit plan
established by the Company; (B) the Company or any of its affiliates (as defined
in Rule 12b-2 promulgated under the Exchange Act); (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company) representing an aggregate of fifty-one percent (51%) or more
of the combined voting power of the Company’s then outstanding voting
securities; or
     (ii) A change in the composition of the Board, wherein during any period of
up to two consecutive years, individuals who, at the beginning of such period,
constitute the Board cease for any reason to constitute at least a majority
thereof, provided that any person who becomes a director subsequent to the
beginning of such period and whose nomination for election is approved by at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved (other than a director (A) whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act, or (B) who was designated
by a Person who has entered

2



--------------------------------------------------------------------------------



 



into an agreement with the Company to effect a transaction described in clause
(i), (iii) or (iv) hereof) shall be deemed a director as of the beginning of
such period; or
     (iii) The closing of a merger or consolidation of the Company with any
other corporation, except that the following shall not be considered to have
effected a Change in Control: (A) a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of any Company, at least fifty-one
percent (51%) of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or (B) a complete liquidation of the Company
or the sale or disposition of all or substantially all of the Company’s assets.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.
     “Disability” or “Disabled” shall mean the Executive’s inability to
substantially perform Executive’s duties for the Company on a full-time basis,
with or without accommodation, for a period of six (6) months, as a result of
physical or mental incapacity.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Involuntary Termination” shall mean the termination of Executive’s
employment by the Executive, which is reasonably and objectively due to (i) a
significant reduction of the Executive’s responsibilities, position (including
title, reporting relationships or working conditions), authority, or duties
(including the assignment to the Executive of any duties inconsistent with
Executive’s responsibilities, position, or duties just prior to such
assignment); or (ii) a significant change in the terms or status of this
Agreement; or (iii) a reduction (other than a reasonably insignificant
reduction) in the Executive’s base salary or non-monetary benefits; or (iv) a
change of the Executive’s principal office location of more than fifty
(50) miles; or (v) a significant increase in the Executive’s out-of-town travel
requirements (collectively “Status Changes”), provided such termination occurs
within six (6) months of the Status Change to which it is due and within one
(1) year of a Change in Control.
     “Person” shall mean any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.
     2. Term. This Agreement shall have a rolling term of one (1) year (the
“Term”) commencing on the date hereof. That is, the Term shall, after each day,
extend for an additional day, automatically and without any action on behalf of
either party. Either party may, by written notice to the other, cause this
Agreement to cease to so extend automatically. The Term of this Agreement shall
be fixed for the one (1) year following the date such notice is duly given, and
shall expire thereafter. This Agreement shall terminate thirty (30) days after
the termination of Executive’s employment, although all obligations of Company
which arise prior thereto shall continue until fulfilled.

3



--------------------------------------------------------------------------------



 



3. Termination of Employment.
     3.1. If, during the term of this Agreement, the Executive’s employment with
the Company is terminated within one year following a Change in Control under
any of the following circumstances, the Executive shall be entitled to the
following compensation and benefits.
     3.1.1. If the Executive’s employment with the Company shall be terminated
(i) by the Company for Cause or Disability, (ii) by reason of the Executive’s
death, or (iii) by the Executive, other than as an Involuntary Termination, the
Company shall pay to the Executive all Standard Compensation Due.
     3.1.2. If the Company terminates Executive without Cause and otherwise for
any reason other than death or Disability, including, without limitation, any
Involuntary Termination, and provided Executive enters a separation agreement
within thirty (30) days thereof in a form reasonably satisfactory to Company,
including a release of claims and an acknowledgment of certain continuing
obligations such as non-disclosure of confidential information (“Termination
Without Cause”), then Executive shall be entitled to receive as severance an
amount equal to the sum of the following (“Ordinary Severance”); (i) all
Standard Compensation Due; (ii) an amount equal to one (1) times Executive’s
annual base salary at the rate in effect immediately prior to the Change in
Control; and (iii) any amount payable as of the date of such Termination Without
Cause under the Company’s objectives-based incentive plan. Such Ordinary
Severance shall be paid in twelve (12) equal monthly installments beginning in
the month after such Termination Without Cause. To the extent payment of the
Executive’s Ordinary Severance under this Section 3.1.2. does not constitute
separation pay due to involuntary separation of service within the meaning of
Treasury Regulation Section 1.409A-1(a)(9)(iii), or any successor regulation,
and the Executive is, at the time of his termination of employment, a specified
employee of the Company within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended, the payments of such Ordinary
Severance, which do not constitute pay on account of involuntary separation of
service within the meaning of Treasury Regulation Section 1.409A-1(b)(9)(iii),
shall not be made under this Section 3.1.2. until the first day of the seventh
full consecutive month immediately following the month in which the Executive’s
termination of employment occurs. As of the first day of such seventh month, the
Executive shall be paid, in a single, lump sum payment, an amount equal to
payments which cannot be paid during the first six consecutive months
immediately following the Executive’s Termination Without Cause, increased by
interest, compounded daily at the prime rate published in the Wall Street
Journal, on the amounts which cannot be so paid from the dates such amounts
would have been paid but for the immediately preceding sentence to the date of
payment on the first day of the seventh month. Thereafter, the Executive shall
be paid the monthly amount of Ordinary Severance for each month during the
balance of the term of the twelve month payment period specified above.

4



--------------------------------------------------------------------------------



 



     3.1.3. In the event of a termination pursuant to Section 3.1.2, (A) all
rights of Executive pursuant to awards of shares or options granted by the
Company shall immediately vest completely and shall be released from all
conditions and restrictions, except for restrictions on transfer pursuant to the
Securities Act of 1933, as amended, and (B) the Executive shall be deemed to
have retired from the Company and shall be entitled, as of the termination date
or at such later time as he may elect, to commence receiving the total combined
qualified and non-qualified retirement benefit to which he is entitled in accord
with any Company plan. Subject to applicable legal limits to the contrary,
including without limitation limits applicable to incentive stock options under
the Code, in the event of termination pursuant to Section 3.1.2, Executive shall
have up to one (1) year from the date of such termination to exercise any
outstanding stock options, except as such exercise is limited by the applicable
award agreement.
     3.2. No Mitigation. The payments hereunder are not subject to reduction in
the event Executive receives other compensation for services rendered after
termination, and Executive is not required to mitigate any payment to be made
hereunder.
     3.3. All benefits received pursuant to this Agreement shall be subject to
withholding of applicable income and employment taxes.
     3.4. The severance pay and benefits provided for in this Section 3.1.2 and
3.1.3 shall be in lieu of any other severance or termination pay to which the
Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement, and shall be the exclusive remedy in the event
of such termination, in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law or in equity.
     3.5. Termination of Employment. For purposes of this Section 3, the
Executive’s employment with the Company is terminated only if he has incurred a
separation from service with the Company within the meaning of Code
Section 409A(a)(2)(A)(ii) and Treasury and Internal Revenue Service guidance
published under such Code Section.
4. Excess Parachute Payments.
     4.1. It is the intention of the parties hereto that the severance payments
and other compensation provided for herein are reasonable compensation for
Executive’s services to the Company and shall not constitute “excess parachute
payments” within the meaning of Section 280G of the Code and any regulations
thereunder. In the event that the Company’s independent accountants acting as
auditors for the Company on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be reduced to the point that such
compensation shall not qualify as “excess parachute payments.”
     4.2. To the extent that payments under Section 3 cause a “parachute
payment,” as defined in Section 280G(b)(2) of the Code, the Company shall
indemnify Executive and hold Executive harmless against all excise taxes, and
penalties and interest owed under the Code, provided Executive notifies Company
immediately of such a determination by the IRS. To effect this indemnification,
the Company shall pay Executive an additional amount that is

5



--------------------------------------------------------------------------------



 



sufficient to pay any excise tax imposed by Section 4999 of the Code on the
payments and benefits to which Executive is entitled without the additional
amount, plus any penalties or interest imposed by the Internal Revenue Service
in regard to such amounts, plus another additional amount sufficient to pay all
the excise taxes on the additional amounts. The determination of any additional
amount that must be paid under this section at any time shall be made in good
faith by the independent auditors then employed by the Company.
     5. Funding. This Agreement shall be unfunded. Any payment made under the
Agreement shall be made from the Company’s general assets.
     6. Assignment. The parties acknowledge that this Agreement has been entered
into due to, among other things, the special skills of Executive, and agree that
this Agreement may not be assigned or transferred by Executive, in whole or in
part, without the prior written consent of Company.
     7. Notices. All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered to the address below, or seven days after mailing
if mailed, first class, certified mail postage prepaid:

         
 
  To the Company:   Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, Missouri 63368
Attn:Chairman of the Board
 
       
 
  To Executive:   Jason Stroisch
1760 Discovery Drive
Wentzville, MO 63385

     Any party may change the address to which notices, requests, demands, and
other communications shall be delivered or mailed by giving notice thereof to
the other party in the same manner provided herein.
     8. Provisions Severable. If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.
     9. Entire Agreement. This Agreement forms the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements, if any, understandings and arrangement, oral or written,
between the parties hereto with respect to the subject matter hereof. In the
event of any conflict between this Agreement and any other agreement with
respect to any termination of Executive’s employment with the Company, the
provisions of this Agreement shall control.
     10. Not an Employment Agreement. This Agreement is not intended to be and
shall not be construed to be an employment agreement between the Company and
Executive. It is not intended to and shall not be construed to create, modify,
or otherwise affect the current or future terms of Executive’s employment by the
Company.

6



--------------------------------------------------------------------------------



 



     11. Amendments and Modifications. This Agreement may be amended or modified
only by a writing signed by the parties hereto.
     12. Governing Law. The validity and effect of this agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Missouri.
     13. Section 409A. This Agreement shall be construed and interpreted in
accordance with Code Section 409A and Treasury and Internal Revenue Service
guidance published under such Code section.
     IN WITNESS WHEREOF, the parties have executed this Agreement in O’Fallon,
Missouri, as of the date first written above.

            SYNERGETICS USA, INC.
      By:   /s/ Robert H. Dick         Name:   Robert H. Dick        Title:  
Chairman of the Board of Directors        EXECUTIVE
         /s/ Jason Stroisch         Name:   Jason Stroisch           

7